Judgment, Supreme Court, New York County (Gregory Carro, J.), rendered November 20, 2002, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The verdict was not against the weight of the evidence. The evidence warranted the conclusion that defendant was a participant in a drug-selling operation based in an apartment, and that he was one of the persons in constructive possession of the drugs stored in that apartment (see People v Bundy, 90 NY2d 918 [1997]). The evidence also established defendant’s guilt under the drug factory presumption (see Penal Law § 220.25 [2]). Contrary to defendant’s claims, the evidence satisfied the “open view” and “close proximity” requirements of the presumption. Concur—Nardelli, J.P., Mazzarelli, Sullivan, Friedman and Gonzalez, JJ.